Title: From James Madison to Nathan Sanford, 1 August 1806
From: Madison, James
To: Sanford, Nathan



Sir.
Department of State August 1. 1806.

I have received your favor of the 28th. ult, and shall thank you to name the sum, which would be thought a reasonable compensation to the Counsel you associated with you, in the prosecution against Messrs. Smith & Ogden.  
If the grounds of the verdicts are sufficiently understood to admit of a statement, or if any incidents attended the trial of a nature to influence or explain the result, I will thank you to transmit an account of them to me.  
I am &c. 

James Madison

